For Immediate ReleaseContact: Elaine Grimsell Dodge Neurogen Corp. 203-315-4615 edodge@nrgn.com NEUROGEN CORPORATION ANNOUNCES EXECUTIVE APPOINTMENTS Branford, CT, April 24, 2008—Neurogen Corporation (Nasdaq: NRGN), a drug development company, announced today that it has appointed two executives to new positions on its senior management team.Dr. Srdjan (Serge) Stankovic, has joined Neurogen as Executive Vice President & Chief Development Officer.Dr. Stankovic joins Neurogen from Cephalon, Inc. where he was Vice President, Worldwide Clinical Research.Dr. Thomas Pitler, who has served as Neurogen’s Vice President, Business Development has taken on the expanded role of Senior Vice President & Chief Business and Financial Officer. “These appointments represent important steps as we execute our plan to expand our clinical development portfolio in new areas with results anticipated in our insomnia, anxiety, Parkinson’s disease and Restless Legs Syndrome programs by the end of the year,” said Stephen R. Davis, President and CEO. “Serge brings an impressive track record in the specialty pharmaceutical business with proven experience getting central nervous system drugs to the market.He will assume responsibility for a strong team in both clinical and preclinical development.Tom has played a crucial role in building the business.He has broad experience in both out-licensing and in-licensing and I look forward to the contributions Tom will make in this expanded role as we advance and expand the portfolio,” Mr. Davis added. In his role as Chief Development Officer, Dr. Stankovic’s responsibilitieswill include clinical development, preclinical development, and regulatory affairs.
